DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s Response filed 11/18/2021.
Claims 1, 3-9, and 12-18 are pending. 
Claims 2 and 10-11 have been canceled. 
Claims 1, 3, 9, and 13 have been amended.
Response to Arguments
Applicant’s arguments, see pages 11-14 of Applicant’s Response, filed 11/18/2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been withdrawn. 
Applicant's arguments see pages 9-11 of Applicant’s Response filed 11/18/2021, with respect to the 35 U.S.C. 101 rejections have been fully considered but they are not persuasive. 
Applicant argues, on pages 9-10 that the claims do not recite one or more abstract ideas. Examiner respectfully disagrees, and notes that path planning recites certain method of organizing human activity in the form of commercial interactions such as business relations and sales activities since it comprises a step which is performed by commercial shipment entities performing shipment services for users. Furthermore, as thoroughly outlined below, the claims recite numerous limitations which could be performed by a human using their mind and pen and paper. Since one or more abstracts are indeed recited, Applicant’s arguments are found unpersuasive. 
Applicant argues, on pages 10-11, that the claims are directed to a practical application of the abstract idea since the clustering steps allegedly bring about a technical improvement. Examiner respectfully disagrees. Examiner respectfully notes that the clustering steps have been characterized below as part of the abstract idea itself. Furthermore, if practiced outside the realm of the generic computer components itself, rather than any particular area of technology or computing technology itself. As the MPEP notes in 2106.05(a)(II), “. . . it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.” Since, at best, the improvement here is to the abstract idea, Applicant’s arguments are found unpersuasive. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, and 12-18 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claims which integrate the exception into a practical application of that exception are directed to patent eligible subject matter under 35 U.S.C. 101. If the claim fails to integrate the exception into a practical application of that exception, the claim is directed to an abstract idea.  Finally, if the claims are directed to a judicial exception to patentability, the claims are then analyzed determine whether the claims are directed to 
Regarding independent claims 1, 9, and 12 the claims are directed to one of the four statutory categories (a process, a machine, and an article of manufacture, respectively.) The claimed invention of independent claims 1, 9, and 12 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 1, 9, and 12, as a whole, recite the following limitations:
acquiring. . . a plurality pieces of to-be-delivered order information. . . each of the plurality pieces of order information including a piece of delivery address information; (claims 1, 9, and 12; the broadest reasonable interpretation of this limitation recites certain method of organizing human activity in the form of commercial interactions such as business relations and sales activities since the limitation recites the receipt of order information for items 
ascertaining. . . longitude and latitude coordinates of an address indicated by the piece of delivery address information, and clustering the plurality pieces of order information according to a distance between two pairs of coordinates, the distance being a sum of an absolute value of a longitude coordinate difference between the two pairs of coordinates and an absolute value of a latitude coordinate difference between the two pairs of coordinates, to obtain clusters and a center point of each of the clusters; (claims 1, 9, and 12; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could ascertain coordinates of an address and cluster order information according to a distance in order to obtain clusters and a center point; alternatively, the broadest reasonable interpretation of this limitation recites mathematical concepts since it recites mathematical operations such as clustering, taking an absolute value, and subtraction)
using. . . center point coordinates of a cluster in the clusters matching coordinates of a preset address as starting coordinates of the delivery path, and performing the following path planning: using center point coordinates of another cluster in the clusters having a shortest distance from the starting coordinates of the delivery path as second coordinates of the delivery path, the another cluster in the clusters referring to a cluster that hasn't been planned into the delivery path; (claims 1, 9, and 12; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could use center point coordinates of a cluster for having a shortest distance as second coordinates of a delivery path)
determining whether a number of  the cluster that hasn't been planned into the delivery path reaches a preset threshold; (claims 1, 9, and 12; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and 
and generating, in response to a determination result being yes, information for indicating the delivery path, (claims 1, 9, and 12; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could generate information indicating a delivery path; alternatively, the broadest reasonable interpretation of this limitation recites certain method of organizing human activity in the form of commercial interactions such as business relations and sales activities since the limitation the generation of information indicating a delivery path, a step which is performed by commercial shipment entities performing shipment services for users)
and using. . . in response to the determination result being no, the second coordinates as the starting coordinates, and performing the path planning. (claims 1, 9, and 12; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could use coordinates as starting coordinates for path planning in response to a negative result as outlined above; alternatively, the broadest reasonable interpretation of this limitation recites certain method of organizing human activity in the form of commercial interactions such as business relations and sales activities since the limitation the performance of path planning using a set of coordinates as starting coordinates, a step which is performed by commercial shipment entities performing shipment services for users)  
The above elements, as a whole, represent certain methods of organizing human activity because, as a whole, they recite a method for path planning given a set of orders, a certain method of organizing human activity in the form of commercial interactions such as business relations and sales activities because commercial shipping entities would do so in performing their commercial shipping services for customers. Furthermore, as a whole, the claims recite a mental process due to the fact that, but for the 
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
by a processor (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
An apparatus for planning a delivery path, comprising: (claim 9; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use) 
at least one processor; (claim 9; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation 
and a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: (claim 9; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)  
A non-transitory computer readable storage medium, storing a computer program, wherein the computer program, when executed by a processor, implements the method according claim 1. (claim 12; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)  
acquiring. … from a server (claims 1, 9, and 12; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
acquiring by the processor a plurality pieces of to-be-delivered order information from a server each of the plurality pieces of order information including a piece of delivery address information; (claims 1, 9, and 12; the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering)  
and sending by the processor the information for indicating the delivery path to a terminal; (claims 1, 9, and 12; the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of post-solution data output)  
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims, as a whole, are directed to the judicial exception.
Turning to the final prong of the test (Step 2B), independent claims 1, 9, and 12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. The following limitations have been characterized above as extra-solution activity:
acquiring by the processor a plurality pieces of to-be-delivered order information from a server each of the plurality pieces of order information including a piece of delivery address information; (claims 1, 9, and 12; the broadest reasonable interpretation of this limitation recites the court-recognized well-understood routine and conventional computer function of transmitting or receiving information over a network, or alternatively, the court-recognized well-understood routine and conventional computer function of storing and retrieving information in memory)  
and sending by the processor the information for indicating the delivery path to a terminal; claims 1, 9, and 12; the broadest reasonable interpretation of this limitation recites the court-recognized well-understood routine and conventional computer function of transmitting or receiving information over a network)
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.  The specification details any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly more than the abstract ideas.  Therefore, independent claims 1, 9, and 12 are rejected under 35 U.S.C. §101 as being directed to ineligible subject matter.
Claims 3-8 and 13-18, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claims 3 and 13:
wherein when there are at least two clusters having the shortest distance from the starting coordinates in the clusters haven't been planned into the delivery path, the method further comprises: using respectively center point coordinates of the at least two clusters as the second coordinates of the path, and performing the path planning, to generate at least two pieces of information for indicating candidate delivery paths;
and selecting information from the at least two pieces of information for indicating the candidate delivery paths, for use as the information for indicating the delivery path.    
The broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could use center point coordinates of a two clusters as second coordinates to generate candidate delivery paths, and could select information from the pieces of information for indicating the delivery path. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 4 and 14:
calculating an interval time length between two adjacent coordinate points in the path according to pre-stored historical delivery data, the historical delivery data including coordinate information collected during a delivery and time at which the coordinate information is collected.    
The broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could calculate interval time lengths between points in a path using this historical delivery data. Alternatively, the broadest reasonable interpretation of this limitation recites mathematical concepts since it is so broad as to encompass any mathematical operation for performing this calculation. Nothing further is added. 
Claims 5 and 15:
wherein the order information further comprises at least one of: commodity information, transaction information or delivery approach information, 
and the method further comprises: ascertaining total order information of the each cluster according to each piece of order information in each cluster;
and ascertaining a delivery time length for a coordinate point in a path corresponding to center point coordinates of the each cluster, according to the total order information of the each cluster.    
The wherein clause merely alters the information used in the performance of the abstract ideas above, and therefore further recites the abstract ideas for the reasons outlined above. Regarding the ascertain limitations, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could ascertain total order information of each cluster and could ascertain a delivery time length according to such. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claims 6 and 16:
acquiring departure time from the preset address;
ascertaining estimated arrival time for each coordinate point in the path according to the departure time, the interval time length and the delivery time length;
and generating information for indicating a delivery path containing the estimated arrival time.    
The broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could acquire a departure time, ascertain an ETA for each point in a path, and generate information indicating a path 
Claims 7 and 17:
wherein the order information further comprises target delivery arrival time, and the method further comprises: ascertaining a coordinate point in a path corresponding to a cluster to which order information including the target delivery arrival time belongs as an adjustment coordinate point;
deleting information of the adjustment coordinate point in the information for indicating the delivery path containing the estimated arrival time, and generating a to-be- adjusted path;
using the target delivery arrival time as arrival time for a corresponding adjustment coordinate point, and sorting the adjustment coordinate point according to a sequence of the arrival time, to generate an adjustment coordinate point list;
comparing arrival time for adjustment coordinate points in the adjustment coordinate point list with estimated arrival time for coordinate points in the to-be-adjusted path one by one;
and setting, if arrival time for an adjustment coordinate point is earlier than estimated arrival time for a coordinate point, the adjustment coordinate point to be a previous coordinate point of the coordinate point, adjusting the estimated arrival time for the coordinate point and estimated arrival time for next coordinate points of the coordinate point according to the arrival time for the adjustment coordinate point, comparing arrival time for next adjustment coordinate points of the adjustment coordinate point with the adjusted estimated arrival time for the coordinate point and the adjusted estimated arrival time for the next coordinate points of the coordinate point one by one until all adjustment coordinate points in the adjustment coordinate point list are set to be coordinate points in the to-be-adjusted path, and generating information for indicating an adjusted delivery path.    
The wherein clause merely alters the information used in the performance of the abstract ideas above, and therefore further recites the abstract ideas for the reasons outlined above. The broadest reasonable interpretation of the remaining limitations recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could delete information, use a target time as an arrival time, sort adjustment points according to arrival time, compare arrival times, and set an adjustment coordinate point as recited here. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 8 and 18:
when a given cluster contains at least two pieces of order information including the target delivery arrival time, the using the target delivery arrival time as arrival time for a corresponding adjustment coordinate point comprises: selecting earliest target delivery arrival time from the at least two pieces of order information, for use as arrival time for an adjustment coordinate point corresponding to the cluster to which the order information belongs.    
The broadest reasonable interpretation of the remaining limitations recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could select an earliest target delivery arrival time for use as an arrival time when a cluster contains at least two pieces of order information in a target delivery arrival time. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims 
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 3-8 and 13-18, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.